Dickerson, J.
It is a cardinal rule that deeds are to be so construed as to give effect to the intention of the parties.. The intention must be intelligible and consistent with the rules of law. If an instrument in writing upon its face purports to pass the title to land in such manner and form as by the rules of law can only be done by will, it cannot be sustained as a deed. A déed given to take effect in futuro, upon its subsequent delivery, or some future contingency, may not convey the same property that a deed having the same description conveys, when it takes effect at the time of its execution. Between the time of execution and the time of taking effect the grantor may have conveyed a part or the whole of the property intended to be conveyed to a bona fide purchaser, who holds it under a recorded deed; or it may have been taken on execution. In such cases, the grantee acquires title to such part of the land only as remains the property of the grantor when the deed takes effect. The intention to be regarded must be one existing in the minds of the parties when the deed is executed. When the question arises with respect to what particular land the deed conveys, the -inquiry is what did the grantor intend to convey, and the grantee to receive. Their intention in this respect is to be ascertained from the description in the deed. If the subject of the grant cannot be identified from that, the grant becomes void for uncertainty. 2 Washburn on Real Property, 622.
The application of these principles to the case at bar, renders a solution of the question presented easy and satisfactory. As it does not appear that the grantorunder whom the defendants claim, made or received any conveyances between the time of the delivery of the deed and his death, and does appear that the deed was delivered in his life time, it is not necessary to determine whether the deed took effect on delivery, or immediately before the grant- or’s death. Nor is it necessary to determine whether the description in the deed “all the real estate wherever situated, that I now *483own,” is alone sufficient to convey all the real estate the grantor owned when the deed was executed, inasmuch as this description is aided by being coupled with “a list of the several pieces or lots of land,” found among the grantor’s papers, and referred to in the deed. These clauses together clearly show that the grantor had a legal and intelligible intention to convey, and the grantees to receive by the deed title to “the several pieces or lots,” described in the memoranda thus referred to. It follows from the principles before stated that, though the deed was intended to take effect in futuro, it operated to convey the grantor’s title to such parts of “the several pieces or lots of land,” referred to in the deed as he continued to own when the deed took effect.
Did it convey more ? Tn other words, did the deed convey the grantor’s title to real estate acquired by him after the deed was executed, and remaining his when it took effect ? The language of the description in the deed is, “all the real estate, wherever situated, that I now own, or may own at the time of my decease.” The latter clause in the description is not aided by the subsequent reference in the deed to “the several pieces or lots of land,” as that relates to real estate owned by him when the deed was executed. Real estate acquired by the grantor subsequently to the execution of the deed was not in esse with respect to him when he signed the deed. Neither he nor his grantors could then have had any rational or intelligible intention with regard to the loca tion, quantity, number of parcels, value and the like, of the real estate he might thus acquire. lie might take' conveyances of property that would increase the value of the estate he owned wdien the deed was executed, an hundred fold, and might dispose of it all before, or retain the whole or a part of it when the deed should take effect. Upon all these matters the deed is silent, though it is to the description in the deed that we are to look in order to ascertain what particular real estate was designed to be conveyed by this clause in the deed. The subject of the grant under this clause cannot be ascertained from the description, and the grant is necessarily void for uncertainty. Moreover, the deed *484cannot be held to pass the grantor’s title to real estate acquired by him subsequently to its execution, without abolishing the distinction between the formalities required by the statute of wills, and those necessary to convey real estate by deed.

Judgment for the demandant on the first countin the writ.

Appleton, C. J., Walton, Barrows and Yirgin, JJ., concurred.